United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
DEPARTMENT OF JUSTICE, EXECUTIVE
OFFICE FOR IMMIGRATION REVIEW,
IMMIGRATION COURT, Orlando, FL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-435
Issued: January 14, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 7, 2009 appellant, through her attorney, filed a timely appeal from a
November 3, 2009 decision of the Office of Workers’ Compensation Programs that denied her
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
appellant’s claim.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on
August 7, 2008.
On appeal appellant, through her attorney, contends that the Office decisions are contrary
to fact and law.

FACTUAL HISTORY
On August 8, 2008 appellant, then a 53-year-old supervisory legal clerk and technician,
filed a traumatic claim alleging injury to her head, back, hip, shoulder and side when she fell
from a chair on August 7, 2008. She had a severe anxiety attack after receiving an upsetting
e-mail. Rhonda Simmons, a witness, noted seeing appellant slumped over her computer and
called 911. Appellant was transported to the hospital and was admitted. In an October 9, 2008
statement, she explained that she received an e-mail from a judge informing her that she was not
hired for the court administrator position for which she applied. The e-mail was not as respectful
as appellant deserved and forwarded it to an Equal Employment Opportunity (EEO) Commission
specialist. Appellant called for help and told Ms. Simmons that she thought she was having a
heart attack and to call 911. She stated that she remembered nothing further. Appellant alleged
generally that she was overworked and was essentially doing a court administrator’s job. She
provided a copy of the e-mail.
The employing establishment submitted a number of witness statements. Ms. Simmons
stated that at approximately 9:00 a.m. she received a call from appellant asking for help and upon
arriving at her office found her slumped over her computer. Appellant stated that she thought
she was having a heart attack and to call 911. Ms. Simmons left to call 911 and when she
returned, appellant was on the floor, not responsive to questions, not moving and her breathing
was heavy and raspy. Carrie Sutherland, a coworker, stated that, when Ms. Simmons left
appellant’s office, appellant called to her to help. When she entered the office appellant was
slumped at her desk. Appellant informed Ms. Sutherland of her belief. Ms. Sutherland left but,
returned to find Ms. Simmons and Ruth Osborne, a coworker, with appellant who was on the
floor, apparently passed out. Ms. Osborne stated that, when she entered the office, appellant was
leaning over her keyboard, she went to comfort her but appellant did not respond and started
sliding off her chair. She tried to stop the fall but was unsuccessful. Appellant struck the floor
on the left side of her body. Kevin Chapman, a judge, then entered the room and helped turn her
on her back. Appellant was initially unconscious and appeared confused when she regained
consciousness. The paramedics arrived within 15 to 20 minutes and transported her.
Mr. Chapman noted that, when he entered appellant’s office, she was slumped over her desk and,
after a minute or two, slid from her desk to the floor. Appellant appeared to be in and out of
consciousness.
An August 7, 2008 paramedics report noted that appellant was found lying supine on the
floor with a complaint of chest pain of acute onset. She related a past medical history of severe
anxiety, hypertension, myocardial infarct, a percutaneous transluminal angioplasty. Appellant
had self-administered a baby aspirin and her nitroglycerine prescription had expired. She was
then transported to a local hospital. In an emergency room report, Dr. James D. Tesar, Boardcertified in emergency medicine, diagnosed acute chest pain and appellant was admitted.1 On
August 7, 2008 James P. Brown, a physician’s assistant, noted the history of appellant’s
complaint of chronic low back and right leg pain, exacerbated by the fall at work. He noted that
she experienced multiple episodes of syncope that day with no clear-cut seizure activity and
provided findings on physical examination. An August 7, 2008 chest x-ray demonstrated no
1

Parts of the report are illegible.

2

abnormality and a computerized tomography (CT) scan of the head was normal. An August 8,
2008 cardiac stress test was negative.
In an August 9, 2009 report, Dr. Sanjeev K. Singh, a Board-certified psychiatrist, noted
that appellant provided a history of work-related stress. He conducted a mental status
examination, diagnosed adjustment disorder with anxiety and advised that she needed outpatient
counseling.
On August 9, 2009 Dr. Bakkian Subbiah, a Board-certified neurologist, noted the history
of injury and a past medical history of anxiety, dyslipidemia, asthma, hypertension,
nonmalignant abdominal and breast tumors, previous abdominal and back surgeries and breast
cyst removal. On physical examination, appellant was able to stand and walk across the room
without difficulty, Romberg’s test was negative, alternating motion movements were full, fingerto-nose and heel-to-shin testing was normal and motor strength was normal in upper and lower
extremities. All reflexes were symmetric and sensory testing was grossly normal. Dr. Subbiah
advised that appellant’s symptoms did not represent a neurologic syndrome but most likely were
due to considerable stress. An August 10, 2008 magnetic resonance imaging (MRI) scan study
of the lumbar spine demonstrated mild degenerative disc disease with no stenosis.
Appellant was discharged from the hospital on August 11, 2008. Dr. Simon L. Condron,
a Board-certified internist, reported final diagnoses of atypical chest pain, syncopal event,
hypertension, asthma, chronic pain and anxiety. He noted that all studies were negative and, that
from a clinical standpoint, appellant had an entirely uneventful stay.
Appellant followed up with Dr. Chad E. Frank, an attending Board-certified osteopath
specializing in family practice. In an August 1, 2008 report, Dr. Frank noted her complaint of
mid and low back pain, neck pain, bilateral shoulder pain and bilateral lower extremity pain. He
provided examination findings and diagnosed cervicalgia, low back pain, somatic dysfunction
and muscle spasm. In August 13, 2008 reports, Dr. Frank reported that appellant had a history of
chronic neck and lower back pain with generalized anxiety that had markedly increased over the
past five years. He described the fall at work and noted that she was hospitalized. Dr. Frank
described appellant’s past medical and surgical history, provided findings on examination, and
diagnosed low back pain, migraine headaches, somatic dysfunction, severe anxiety and neck
pain. He checked an Office form box “yes,” indicating that the diagnosed conditions were
caused by the fall at work, stating “anxiety, panic attack, collapse, fell on back, head, temple and
pulmonary.” Dr. Frank advised that appellant was totally disabled.
On August 22, 2008 Dr. Frank reported that appellant’s low back, lower extremity and
neck pain, anxiety and migraines had not abated a history of Epstein-Barr virus and chronic
fatigue syndrome, diagnosed seven years previously. His subsequent treatment notes reiterated
his conclusions.
By decision dated April 29, 2009, the Office denied the claim on the grounds that the
evidence did not establish that appellant sustained an injury in the performance of duty. While
the August 7, 2008 fall from the chair was in the performance of duty, no secure diagnosis of a
medical condition had been provided.

3

Appellant, through her attorney, timely requested a hearing. In a June 23, 2009 report,
Dr. Frank noted appellant’s complaints of low back, neck and hip pain, migraine headaches and
severe anxiety. On examination, he found spasm and tenderness in the cervical, thoracic and
lumbar paraspinal muscles and diagnosed cervicalgia, low back pain, migraine headaches and
anxiety. Dr. Frank advised that appellant’s condition was related to work injuries, due to severe
stress and physical requirements of the job.
At the August 10, 2009 hearing, appellant’s attorney advised that she was not claiming an
employment-related emotional condition but a physical injury as a result of the August 7, 2008
fall. Appellant stated that on August 7, 2008 she was sitting at her desk performing daily routine
duties when she received a very upsetting e-mail regarding being turned down for a transfer
promotion. After contacting an EEO specialist, she began experiencing chest and back pain and
told coworkers that she thought she was having a heart attack. Appellant remembered little after
that. She stated that when discharged she was upset and in pain. Appellant noted a prior
employment injury for cervical and lumbosacral strain in 1998 and that she hurt her neck at work
in 2005. She was treated by Dr. Frank after that time and since the 2005 injury, she had hip and
low back problems. Appellant was off work for about 12 weeks following the August 2008
employment injury.
By decision dated November 3, 2009, an Office hearing representative found that
appellant’s fall on August 7, 2008 was caused by a nonoccupational, preexisting physical
condition of syncope resulting from an anxiety reaction of chest pain and was idiopathic. She
further found that the medical evidence did not provide a firm medical diagnosis related to the
fall or that appellant struck a surface other than the floor.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury. Regardless of
whether the asserted claim involves traumatic injury or occupational disease, an employee must
satisfy this burden of proof.3
Office regulations, at 20 C.F.R. § 10.5(ee) define a traumatic injury as a condition of the
body caused by a specific event or incident or series of events or incidents within a single
workday or shift.4 To determine whether an employee sustained a traumatic injury in the
performance of duty, the Office must determine whether “fact of injury” is established. First, an
employee has the burden of demonstrating the occurrence of an injury at the time, place and in
2

5 U.S.C. §§ 8101-8193.

3

Gary J. Watling, 52 ECAB 278 (2001).

4

20 C.F.R. § 10.5(ee); Ellen L. Noble, 55 ECAB 530 (2004).

4

the manner alleged, by a preponderance of the reliable, probative and substantial evidence.
Second, the employee must submit sufficient evidence, generally only in the form of medical
evidence, to establish a causal relationship between the employment incident and the alleged
disability and/or condition for which compensation is claimed. An employee may establish that
the employment incident occurred as alleged, but fail to show that his or her disability and/or
condition relates to the employment incident.5
It is a well-settled principle of workers’ compensation law that an injury resulting from
an idiopathic fall -- where a personal, nonoccupational pathology causes an employee to collapse
and to suffer injury upon striking the immediate supporting surface, and there is no intervention
or contribution by any hazard or special condition of employment -- is not within coverage of the
Act. Such an injury does not arise out of a risk connected with the employment and is, therefore,
not compensable. However, the fact that the cause of a particular fall cannot be ascertained or
that the reason it occurred cannot be explained, does not establish that it was due to an idiopathic
condition. If the record does not establish that the particular fall was due to an idiopathic
condition, it must be considered as merely an unexplained fall, one which is distinguishable from
a fall in which it is definitely proved that a physical condition preexisted and caused the fall.6 To
properly apply the idiopathic fall exception to the premises rule, there must be two elements
present: a fall resulting from a personal, nonoccupational pathology and no contribution from
the employment.7 This follows from the general rule that an injury occurring on the industrial
premises during working hours is compensable unless the injury is established to be within an
exception to such general rule.8
ANALYSIS
The Board finds that appellant’s fall on August 7, 2008 occurred in the performance of
duty. An injury resulting from an idiopathic fall is not compensable but if the cause of a
particular fall cannot be ascertained, the fall is considered an unexplained fall. While it is clear
from the record that appellant was anxious and had chest pain at the time she slid from her chair
to the floor on August 7, 2008, the medical evidence does not establish that the fall was
idiopathic, i.e., due to a personal nonoccupational pathology. The hospital reports that day do
not provide clear support that the fall was idiopathic. Dr. Tesar merely advised that appellant
was admitted for acute chest pain. A cardiac stress test and CT scan of the head were negative.
While there is evidence of record to suggest that appellant has several preexisting medical
conditions, it does not establish that these caused her fall at work. Dr. Singh noted work-related
stress but did not discuss the fall. Dr. Subbiah advised that appellant’s symptoms did not
represent a neurologic syndrome but were most likely due to stress. Dr. Condron reported
diagnoses of atypical chest pain, syncopal event, hypertension, asthma, chronic pain and anxiety
and noted that, from a clinical standpoint, appellant had an uneventful hospital stay. Based on
5

Gary J. Watling, supra note 3.

6

M.M., 60 ECAB ___ (Docket No. 08-1510, issued November 25, 2008).

7

N.P., 60 ECAB ___ (Docket No. 08-1202, issued May 8, 2009).

8

Steven S. Saleh, 55 ECAB 169 (2003).

5

the contemporaneous medical evidence, the Board finds there is no conclusive evidence as to the
cause of the fall. Therefore it is an unexplained fall that occurred in the performance of duty.9
The Board finds that the medical evidence does not establish that appellant sustained an
injury or medical condition as a result of the fall. As noted, the discharge diagnoses were
atypical chest pain, syncopal event, hypertension, asthma, chronic pain and anxiety and
Dr. Condron noted that appellant had an uneventful hospital stay. Appellant testified at the
hearing that she did not claim any emotional condition rather that she sustained a physical injury
on August 7, 2008. Dr. Frank provided the diagnoses of cervicalgia, low back pain, somatic
dysfunction and muscle spasm. He checked an Office form “yes,” generally indicating that
appellant’s condition was employment related. Dr. Frank also described the events of the fall in
general terms without providing further explanation. It is well established that when a
physician’s opinion on causal relationship consists only of checking “yes” to a form question,
without explanation or rationale it is of diminished probative value.10 Dr. Frank also noted a
history of Epstein-Barr virus and chronic fatigue syndrome diagnosed seven years prior and that
appellant was first injured at work on December 1, 1998 when she picked up heavy cases and
had chronic pain since that time. He did not provide a firm medical diagnosis related to the
August 7, 2008 fall or adequately explain how the fall contributed to any condition for which he
treated appellant.
The weight of the medical evidence is determined by its reliability, its probative value, its
convincing quality, the care of analysis manifested and the medical rationale expressed in
support of the physician’s opinion.11 The factors that comprise the evaluation of medical
evidence include the opportunity for and the thoroughness of physical examination, the accuracy
and completeness of the physician’s knowledge of the facts and medical history, the care of
analysis manifested and the medical rationale expressed in support of the physician’s opinion.
The opinion of a physician must be of reasonable medical certainty and must be supported by
medical rationale explaining causal relationship.12 The evidence of record is not sufficient to
establish that appellant sustained injury causally related to the August 7, 2008 fall.13
The Board finds that the issue of reimbursement of appellant’s medical expenses is not in
posture for decision. The Board has noted that the Office procedures provide that when an
employee sustains a job-related injury that may require medical treatment, the designated
employing establishment official shall promptly authorize such treatment by giving the employee
a properly executed (Form CA-16) with four hours.14 Cases of doubtful nature so far as
compensability is concerned, may also be referred using a Form CA-16 for medical services and,
in cases involving unusual circumstances, the Office may, in the exercise of its discretion,
9

Id.

10

Sedi L. Graham, 57 ECAB 494 (2006).

11

C.B., 60 ECAB ___ (Docket No. 08-1583, issued December 9, 2008).

12

K.W., 59 ECAB 271 (2007).

13

Gary J. Watling, supra note 3.

14

Val D. Wynn, 40 ECAB 666 (1989).

6

authorize treatment or approve payment for medical expenses incurred, other than by a Form
CA-16.15
The record contains witness statements from coworkers pertaining to the August 7, 2008
fall and appellant’s belief of having a heart attack. A 911 call was placed and she was
transported to the hospital where she was admitted. No Form CA-16 is of record. Although the
Office adjudicated and denied appellant’s claim of injury, it did not adjudicate the issue of
whether she should be reimbursed for medical expenses incurred. The case will be remanded for
further development of this issue.16
CONCLUSION
The Board finds that appellant failed to establish that she sustained an injury causally
related to the August 7, 2008 fall at work and that the case is not in posture as to whether her
medical expenses should be reimbursed.
ORDER
IT IS HEREBY ORDERED THAT the November 3, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified, in part and set aside in part. The
case remanded for further action on the issue of reimbursement of medical expenses.
Issued: January 14, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
15

Id.; 20 C.F.R. § 10.304.

16

E.K., 61 ECAB __ Docket No. 09-1827 (issued April 21, 2010).

7

